DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport refrigeration unit,” “energy storage device,” and “power management module” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Transport refrigeration unit” is interpreted according to the corresponding structure described at para. 0005 of the specification, and known equivalents. 
“Energy storage device” is interpreted according to the corresponding structure described at paras. 0015 and 0023 of the specification, and known equivalents.
“Power management module” is interpreted according to the corresponding structure described at para. 0052 of the specification, and known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dziuba et al. (US 2017/0349078 A1).
	As per claim 1, Dziuba et al. disclose a transport refrigeration system (160a, 160b, etc.) comprising: a transportation refrigeration unit (162, 164) configured to provide conditioned air to a refrigerated cargo space (para. 0050, lines 6-7; etc.); an energy storage device (74, 174) configured to store DC electrical energy to power the transportation refrigeration unit (162, 164); and a DC-to-AC variable invertor 78 electrically connecting the energy storage device (74, 174) to the transportation refrigeration unit (162, 164), the DC-to-AC variable invertor 78 being configured to convert the DC electrical energy from the energy storage device (74, 174) to AC electrical energy in a variable continuous energy output to power the transportation refrigeration unit (paras. 0002, 0030-0030, 0057; etc.).

	As per claim 3, Dziuba et al. disclose wherein the power management module is in electrical communication with the energy storage device wherein the power management module is configured to adjust the variable continuous energy output of the DC-to-AC variable invertor in response to parameters of the energy storage device (para. 0031, lines 8-16 re. the low voltage battery allowing two different bus voltages to provide stabilized high voltage power  to refer unit 60 (via inverter 78); and the intrinsic parameters of DC/DC converter enabling the export of higher voltages).
	As per claim 4, while Dziuba et al. do not explicitly teach wherein the DC-to-AC variable invertor is configured to provide the variable continuous energy output in a range between a first energy output and a second energy output, Dziuba et al. do teach the output being variable (see para. 0030, lines 9-12 depending on the requirements of the reefer).  Further, the output must at the very least implicitly be limited at a maximum level by the overall capacity of the system and at a minimum level of zero.  As such, the system of Dziuba et al. is deemed to be constrained to provide energy output within this range.
	As per claim 5, Dziuba et al. disclose wherein the DC-to-AC variable invertor is configured to provide the variable continuous energy output in a first energy output (at 380 Vac/50Hz) and a second energy output (other outputs depending on the requirements of the reefer unit (para. 0030, lines 9-12)).
	

	As per claim 8, Dziuba et al. disclose wherein the energy storage device includes a battery system (74, 74L, 74H).
	As per claim 9, Dziuba et al. disclose a method of operating a transport refrigeration system (160a, 160b, etc.), the method comprising: providing conditioned air to a refrigerated cargo space using a transportation refrigeration unit (162, 164); storing DC electrical energy to power the transportation refrigeration unit using an energy storage device (162, 164); and converting the DC electrical energy from the energy storage device to AC electrical energy in a variable continuous energy output to power the transportation refrigeration unit using a DC-to-AC variable invertor 78 (paras. 0002, 0030-0030, 0057; etc.).
	As per claim 10, Dziuba et l. disclose controlling the variable continuous energy output of the DC-to-AC variable invertor in response to transportation refrigeration unit parameters using a power management module (para. 0030, output from 78 may be at 380 Vac/50 Hz or adjusted depending on the requirements (i.e., parameters) of the refrigerating reefer).
As per claim 11, Dziuba et al. disclose adjusting the variable continuous energy output of the DC-to-AC variable invertor in response to parameters of the energy storage device using the power management module (para. 0031, lines 8-16 re. the low voltage battery allowing two different bus voltages to provide stabilized high voltage power  to refer unit 60 (via inverter 78); and the intrinsic parameters of DC/DC converter enabling the export of higher voltages).
	As per claim 12, while Dziuba et al. do not explicitly teach wherein the DC-to-AC variable invertor is configured to provide the variable continuous energy output in a range between a first energy output and a second energy output, Dziuba et al. do teach the output being variable (see para. 0030, lines 9-12 depending on the requirements of the reefer).  Further, the output must at the very least implicitly be limited at a maximum level by the overall capacity of the system and 
	As per claim 13, wherein the DC-to-AC variable invertor is configured to provide the variable continuous energy output in a first energy output and a second energy output (at 380 Vac/50Hz) and a second energy output (other outputs depending on the requirements of the reefer unit (para. 0030, lines 9-12)).
	As per claim 15, wherein the DC-to-AC variable invertor is not incorporated in the energy storage device (Figs. 1-3, etc.)
	As per claim 16, wherein the energy storage device includes a battery system (74, 74L, 74H).
	As per claim 17,  Dziuba et al. disclose a computer program product embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor (computer program controls integrated into controller 40), cause the processor to perform operations comprising: providing conditioned air to a refrigerated cargo space using a transportation refrigeration unit (162, 164); storing DC electrical energy to power the transportation refrigeration unit using an energy storage device (162, 164); and converting the DC electrical energy from the energy storage device to AC electrical energy in a variable continuous energy output to power the transportation refrigeration unit using a DC-to-AC variable invertor 78 (paras. 0002, 0030-0030, 0057; etc.).
	As per claim 18, Dziuba et al. disclose controlling the variable continuous energy output of the DC-to-AC variable invertor in response to transportation refrigeration unit parameters using a power management module (para. 0030, output from 78 may be at 380 Vac/50 Hz or adjusted depending on the requirements (i.e., parameters) of the refrigerating reefer).
As per claim 19, Dziuba et al. disclose adjusting the variable continuous energy output of the DC-to-AC variable invertor in response to parameters of the energy storage device using the power management module (para. 0031, lines 8-16 re. the low voltage battery allowing two 
	As per claim 20, while Dziuba et al. do not explicitly teach wherein the DC-to-AC variable invertor is configured to provide the variable continuous energy output in a range between a first energy output and a second energy output, Dziuba et al. do teach the output being variable (see para. 0030, lines 9-12 depending on the requirements of the reefer).  Further, the output must at the very least implicitly be limited at a maximum level by the overall capacity of the system and at a minimum level of zero.  As such, the system of Dziuba et al. is deemed to be constrained to provide energy output within this range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba et al. (US 2017/0349078 A1).


Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Hering et al. (US 8860243 B2) teach a refrigeration unit comprising inverter 10 positioned between refrigeration unit 2 and battery 5.
Liao (US 2021/0268908 A1) teaches a refrigeration system and energy storage interface.
Liao et al. (US 2020/0198519 A1) teach a hybrid power conversion system for a refrigerated transport vehicle and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763